OPINION — AG — ** COUNTY COMMISSIONERS — REMOVE TRASH ** IS IS `NOT' THE DUTY OF THE BOARD OF COUNTY COMMISSIONER TO REMOVE "TREES, TRASH AND SILT" FOR THE PURPOSE REFERRED TO BY YOU. (DAMAGE DUE TO RAIN, ETC.) HOWEVER, IF THE BOARD FINDS IT NECESSARY TO REMOVE SUCH TREES, TRASH AND SILT IN ORDER TO MAINTAIN COUNTY ROADS AND BRIDGES, WE BELIEVE IT COULD LAWFULLY DO SO. (PROPERTY OWNERS, IMPROVEMENTS) CITE: 19 Ohio St. 339 [19-339], 69 Ohio St. 44 [69-44], OPINION NO. DECEMBER 12, 1936 — WILCOX (FRED HANSEN)